1    Vinay V. Joshi (Calif. Bar No. 213487)                LAW OFFICE OF PETER SCHNAITMAN
2    vjoshi@thepatentattorneys.com                         Peter Schnaitman, State Bar No. 218982
     Andrew T. Oliver (Calif. Bar No. 226098)              556 South Fair Oaks Ave., Ste. 351
3    aoliver@atwiplaw.com                                  Pasadena, CA 91105-2655
     Amin Turocy & Watson LLP                              E-mail: peschnaitman@gmail.com
4    160 West Santa Clara Street                           Telephone: (626) 202-1655
     Suite 975                                             Facsimile: (626) 249-5407
5    San Jose, CA 95113
6    Telephone: (650) 618-6481                             BENJAMIN, HEATHER, IACIOFANO &
     Facsimile: (216) 696-8731                             BITTER, LLC
7                                                          Bradford C. Weber (Pro Hac Vice)
     Counsel for Petitioner                                300 Pike Street, Ste. 500
8    International Petroleum Products and                  Cincinnati, OH 45202
     Additives Company, Inc.                               E-mail: bweber@bhiblaw.com
9
                                                           Telephone: (513) 721-5672
10                                                         Facsimile: (513) 562-4388

11                                                         Attorneys for Defendant/Respondent Black
                                                           Gold, S.A.R.L.
12
13
14
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17
     INTERNATIONAL PETROLEUM PRODUCTS                      Case No. 4:19-cv-03004-YGR
18   AND ADDITIVES COMPANY, INC.,
                                                           STIPULATION AND ORDER FOR
19                         Petitioner,                     EXTENSION OF TIME TO FILE REPLY
20                                                         IN SUPPORT OF MOTION FOR
            v.                                             ATTORNEYS’ FEES AND BILL OF
21                                                         COSTS
     BLACK GOLD S.A.R.L.,
22                                                         * as modified by the Court *
                           Respondent.
23
                                                           Judge: Hon. Yvonne Gonzalez Rogers
24
25          Pursuant to Civil L.R. 6-2, International Petroleum Products and Additives Company, Inc.
26   (“IPAC”) and Black Gold S.A.R.L. (collectively, the “Parties”) stipulate to entry of an extension of
27
28
                                                       1
                                               STIPULATION FOR EXTENSION OF TIME RE ATTORNEYS’ FEES AND COSTS
                                                                                  Case No. 4:19-cv-03004-YGR
1    time for IPAC to file a reply in support of its motion for attorneys’ fees (ECF No. 44) and bill of
2    costs (ECF No. 43), and request entry of an order confirming such extension.
3           Background – Civil L.R. 6-2(a)(1)
4           IPAC filed its motion for attorneys’ fees and bill of costs on December 9, 2019. IPAC
5    noticed the hearing for January 21, 2020. The opposition brief and any objections to the bill of
6    costs are due no later than December 23, 2019. This would make IPAC’s reply, if any, due on
7    December 30, 2019, which is more than 21 days before the noticed hearing.
8           Counsel for IPAC has preexisting plans over the Christmas and New Year holidays, making
9    it difficult to put together an appropriate response to expected objections. Thus, IPAC requests an
10   extension of time until January 7, 2020 to file any replies. This will allow for appropriate
11   preparation of any replies and will also ensure that any replies are filed at least 14 days before the
12   noticed hearing. Black Gold does not oppose the requested extension.
13          Previous Time Modification – Civil L.R. 6-2(a)(2)
14          The Parties stipulated to one prior schedule modification. On November 20, 2019, the
15   parties stipulated to a one week extension of time for IPAC to file the aforementioned motion for
16   attorneys’ fees and bill of costs. (ECF No. 41). On November 22, 2019, the Court granted the
17   extension. (ECF No. 42).
18          Effect of Requested Modification on Case Schedule – Civil L.R. 6-2(a)(3)
19          The time modification requested herein will not have any effect on the schedule, because
20   judgment has been entered, and no schedule is in place for this case.
21
22          Accordingly, the Parties request entry of the following scheduling order.
23
24          PROPOSED ORDER
25          IPAC shall have an extension of time to file (a) any reply in support of motion for attorneys’
26   fees and costs and (b) any reply to objections to bill of taxable costs. The deadline for such replies
27   shall be January 7, 2020.
28
                                                        2
                                                STIPULATION FOR EXTENSION OF TIME RE ATTORNEYS’ FEES AND COSTS
                                                                                   Case No. 4:19-cv-03004-YGR
1
2
3    Dated: December 18, 2019               Respectfully submitted,

4
                                            /s/ Andrew T. Oliver
5                                           Vinay V. Joshi
6                                           vjoshi@thepatentattorneys.com
                                            Andrew T. Oliver
7                                           aoliver@atwiplaw.com

8                                           Amin Turocy & Watson LLP
                                            160 West Santa Clara Street
9                                           Suite 975
10                                          San Jose CA 95113
                                            Telephone: (650) 618-6481
11                                          Facsimile: (216) 696-8731

12                                          Attorneys for Petitioner
                                            International Petroleum Products and
13
                                            Additives Company, Inc.
14
15   Dated: December 18, 2019               Respectfully submitted,

16
17                                          /s/ Bradford C. Weber (with permission ATO)
                                            LAW OFFICE OF PETER SCHNAITMAN
18                                          Peter Schnaitman, State Bar No. 218982
                                            556 South Fair Oaks Ave., Ste. 351
19                                          Pasadena, CA 91105-2655
                                            E-mail: peschnaitman@gmail.com
20
                                            Telephone: (626) 202-1655
21                                          Facsimile: (626) 249-5407

22                                          BENJAMIN, HEATHER, IACIOFANO &
                                            BITTER, LLC
23                                          Bradford C. Weber (Pro Hac Vice)
24                                          300 Pike Street, Ste. 500
                                            Cincinnati, OH 45202
25                                          E-mail: bweber@bhiblaw.com
                                            Telephone: (513) 721-5672
26                                          Facsimile: (513) 562-4388
27
28
                                        3
                                STIPULATION FOR EXTENSION OF TIME RE ATTORNEYS’ FEES AND COSTS
                                                                   Case No. 4:19-cv-03004-YGR
                                                     Attorneys for Defendant/Respondent Black
1                                                    Gold, S.A.R.L.
2
3    PURSUANT TO STIPULATION, IT IS SO ORDERED

4
                          23
     Dated: December ___________, 2019
5
6
7                                                    Yvonne Gonzalez Rogers
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                         STIPULATION FOR EXTENSION OF TIME RE ATTORNEYS’ FEES AND COSTS
                                                                            Case No. 4:19-cv-03004-YGR
1                                   CERTIFICATE OF SERVICE

2
3           I hereby certify that counsel of record who are deemed to have consented to electronic

4    service are being served on December 18, 2019, with a copy of this email via the Court’s CM/ECF

5    system per Local Rule CV-5-1(h)(1).

6                                                       /s/ Andrew T. Oliver
                                                        Andrew T. Oliver
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    5
                                            STIPULATION FOR EXTENSION OF TIME RE ATTORNEYS’ FEES AND COSTS
                                                                               Case No. 4:19-cv-03004-YGR
